Citation Nr: 1720890	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  14-26 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits.

(The issues of: entitlement to an effective date earlier than March 30, 2010, for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35; whether the effective date of compensation for a left knee disability merits revision on the basis of clear and unmistakable error (CUE); whether the effective date of compensation for a right knee disability merits revision on the basis of CUE; whether the effective date of compensation for a left ankle disability warrants revision on the basis of CUE; entitlement to a disability rating in excess of 30 percent for a left knee disability; entitlement to a disability rating in excess of 10 percent for a right knee disability prior to January 12, 2015, and a disability rating in excess of 30 percent thereafter; entitlement to a disability rating in excess of 20 percent for a left ankle disability; entitlement to a disability rating in excess of 10 percent for a right knee scar; whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right ankle disability and, if so, whether service connection is warranted; and entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or housebound status will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 7, 1975, through September 3, 1975, and from January 30, 1980, through April 18, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the VA Regional Loan Center in Atlanta, Georgia.

In January 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the issue on appeal.

The record indicates that the Veteran served in peacetime and that he served on active duty from August 7, 1975, through September 3, 1975, and from January 30, 1980, through April 18, 1980.  Thus, he had less than the minimum of 181 days of active duty service required for to receive benefit the sought on the basis of length of service.  See 38 C.F.R. § 3.315 (2016).  

Accordingly, in order to establish eligibility for VA loan guaranty benefits, the Veteran must establish that he was discharged or released from service due to a service-connected disability or that service department records show that at the time of separation from service he had a service-connected disability which in medical judgment would have warranted a discharge for disability.  See 38 U.S.C.A. § 3702 (West 2014); 38 C.F.R. § 3.315.  

The service personnel records currently in evidence reflect that the Veteran was discharged due to "training failure."  In that regard, the Board notes that a few days prior to his discharge, the Veteran was disciplined for failing to obey a lawful order to report to another recruit training battalion to continue his training.  The Veteran asserts, however, that he was discharged due to ankle and knee conditions.  Service treatment records from his second period of active duty reflect treatment for such conditions, which have also been found to be service connected.  It is not clear from the record, however, if the Veteran's "training failure" was due to these injuries.  In that regard, the Veteran contends that he was assigned to a medical rehabilitation platoon in order to recover from his injuries and that he has records confirming that fact, but such records are not in evidence.  Accordingly, as it does not appear that the Veteran's complete service personnel and medical records are in evidence, the Board finds remand is warranted so that any such outstanding records may be obtained, to include any such records in the possession of the Veteran. 


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain from the appropriate sources all of the Veteran's service personnel and treatment records. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




